Citation Nr: 1432595	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  08-13 373A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for diabetes mellitus type II with retinopathy and erectile dysfunction prior to February 27, 2014, and higher than 40 percent thereafter.

2.  Entitlement to a rating higher than 20 percent for diabetic peripheral neuropathy of the left lower extremity.

3.  Entitlement to a rating higher than 20 percent for diabetic peripheral neuropathy of the right lower extremity.

4.  Entitlement to a rating higher than 20 percent for diabetic peripheral neuropathy of the left upper extremity.

5.  Entitlement to a rating higher than 20 percent for diabetic peripheral neuropathy of the right upper extremity.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bridgid D.Cleary


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).

In December 2013, the Board granted service connection for hemorrhoids, granted an earlier effective date for the award of a 50 percent evaluation for PTSD, and remanded the remaining issues for further development.

In a May 2014 rating decision, the Veteran's disability rating for diabetes mellitus type II with retinopathy and erectile dysfunction was increased to 40 percent, effective February 27, 2014.  Insofar as higher ratings are available for this disability and the Veteran is presumed to be seeking the maximum available benefit, this claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

(The issue of entitlement to TDIU is addressed in the remand that follows the decision below.)



FINDINGS OF FACT

1.  Prior to May 7, 2008, the Veteran's diabetes mellitus type II was treated with insulin and a restricted diet; his diabetic retinopathy did not resulting in any incapacitating episodes, and his erectile dysfunction was not associated with penile deformity.

2.  As of May 7, 2008, the Veteran's diabetes mellitus type II also required restriction of activities.  He did not have episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

3.  The Veteran's diabetic peripheral neuropathy of the lower extremities has been characterized by numbness, tingling, pain, diminished deep tendon reflexes, pain, decreased sensation, and decreased vibration sensation.  He has full muscle strength, no atrophy, and a normal gait.  His symptoms are associated with the musculocutaneous sensory nerves of his lower extremities.

4.  The Veteran's diabetic peripheral neuropathy of the upper extremities has been characterized by numbness, tingling, diminished deep tendon reflexes, decreased sensation in his fingers, and pain.  He has full muscle strength and no atrophy.  His symptoms are associated with the musculocutaneous sensory nerves of his upper extremities.


CONCLUSIONS OF LAW

1.  Prior to May 7, 2008, the criteria for a rating higher than 20 percent for diabetes mellitus type II with retinopathy and erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.79, Diagnostic Code (DC) 6006, 4.115b, DC 7522, 4.119, Diagnostic Code (DC) 7913 (2013).

2.  As of May 7, 2008, the criteria for a 40 percent rating, but no more, for diabetes mellitus type II with retinopathy and erectile dysfunction have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.79, Diagnostic Code (DC) 6006, 4.115b, DC 7522, 4.119, Diagnostic Code (DC) 7913 (2013).

3.  As of February 27, 2014, the criteria for a rating higher than 40 percent for diabetes mellitus type II with retinopathy and erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.79, Diagnostic Code (DC) 6006, 4.115b, DC 7522, 4.119, Diagnostic Code (DC) 7913 (2013).

4.  The criteria for a rating higher than 20 percent for diabetic peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes (DC) 8621, 8522 (2013).

5.  The criteria for a rating higher than 20 percent for diabetic peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes (DC) 8621, 8522 (2013).

6.  The criteria for a rating higher than 20 percent for diabetic peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes (DC) 8512, 8616, 8517 (2013).

7.  The criteria for a rating higher than 20 percent for diabetic peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes (DC) 8512, 8616, 8517 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See October 2006 letter.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's December 2013 remand, VA obtained additional VA treatment records and private treatment records from Kaiser Permanente.  VA provided the Veteran with a medical examination in February 2014.  This examination contained all information needed to rate the disabilities at issue.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  Thus, VA has complied with the December 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Background

Throughout the pendency of the appeal, the VA and private treatment records show that the Veteran's diabetes was treated with insulin and a restricted diet.  Additionally, these records show continued complaints of numbness in his hands and feet.

The October 2006 VA examination notes decreased sensation to light touch in his hands and feet, normal strength of the lower extremities, abnormal deep tendon reflexes in all extremities, normal hand grip, normal gait strength, and normal dorsiflexion and plantar flexion of the feet.  He was diagnosed with diabetic peripheral neuropathy.  At that time, he reported numbness in both feet and tingling in both hands.  The Veteran reported treating his diabetes with insulin.  He reported a history of low blood sugar episodes once every two weeks or so, but had not had one recently.

An October 2007 VA ophthalmology note shows no diabetic retinopathy. 

In a March 2008 rating decision, the Veteran's rating for diabetic peripheral neuropathy of the left upper extremity was increased to 20 percent, effective August 29, 2006.  His rating for diabetic peripheral neuropathy of the right upper extremity was increased to 20 percent, effective August 29, 2006.

A VA primary care noted dated May 7, 2008, notes that the Veteran's diabetes resulted in an increased limitation of activity to avoid strenuous activity.  Specifically, the Veteran was unable to exercise due to pain in his legs associated with peripheral neuropathy.

The Veteran underwent a VA examination for these conditions in July 2008.  At that time, the Veteran had sensory loss in his hands and feet consistent with mild sensory peripheral neuropathy.  He had pain in his hands and feet, but normal strength in all extremities.  He had somewhat diminished (+1) deep tendon reflexes in knee jerks, ankle jerks, elbow, biceps, triceps, and brachioradialis.  He reported occasional (three or four per month) hypoglycemic episodes, but he did not miss any time from work due to this.  He had no emergency room visits or hospitalizations.  He had no diabetic ketoacidosis.

A July 2008 VA eye examination found mild diabetic retinopathy.  No incapacitating episodes were noted.  An October 2009 VA ophthalmology note shows there was no diabetic retinopathy. 

The Veteran underwent a VA examination for these conditions in February 2010.  At that time, he reported managing his diabetes with insulin and watching what he ate.  It was not well controlled.  He had occasional hypoglycemic reactions but was not more specific.  He had no diabetic ketoacidosis.  His weight fluctuated.  He reported numbness of his feet and his hands.  He worked full time as an aircraft mechanic.  He walked with a normal gait and without any assistive devices.  He had sensory peripheral neuropathy of the bilateral upper and lower extremities.

A February 2011 VA primary care note shows that the Veteran was instructed to exercise and alter his diet to manage his diabetes.  A June 2011 VA podiatry note shows a request for diabetic shoes due to constant soreness of the feet secondary to diabetic neuropathy.

June 2012 to October 2012 VA treatment records show that the Veteran's diabetes was treated with diet and insulin and he was encouraged to exercise regularly.

An August 2012 VA podiatry note shows the Veteran's request for a refill on diabetic shoes, noting his complaints of numbness of feet, with tingling and burning.

In his June 2013 statement, the Veteran reported numbness in both upper extremities, constant pain in his left upper extremity, and numbness and tingling in both lower extremities.

The Veteran was seen in the emergency department of the VAMC Memphis in July 2013 because he ran out of his insulin while on vacation.  He reported feeling fine, but his blood glucose was 325.

In his December 2013 statement, the Veteran claimed that he was unemployable due to his service-connected disabilities.  Specifically, he stated that his disabilities had "progressively worsened forcing me into retirement because of the increasing amounts of time off I've had to request."  His VA Form 21-8940 shows that he last worked in September 2013.

A January 2014 VA primary care note shows continued problems with neuropathy of the hands and feet.  He had decreased sensation in both the fingers and the toes.  He was unable to work due to his service-connected diabetes.  

The Veteran underwent a February 2014 VA examination in conjunction with these claims.  This examiner noted that the Veteran's diabetes mellitus type II was treated with a restricted diet, oral hypoglycemic agents, and multiple daily insulin injections.  Additionally, the Veteran's primary care physician had recommended that he avoid strenuous activity due to his diabetes.  He did not visit his diabetic care provider two or more times per month for episodes of ketoacidosis or episodes of hypoglycemia.  He had no episodes of ketoacidosis or hypoglycemia requiring hospitalization over the prior twelve months.  He did not have progressive unintentional weight loss or loss of strength attributable to diabetes mellitus.  The Veteran had erectile dysfunction and peripheral neuropathy of the bilateral upper and lower extremities that were related to his diabetes mellitus.  This examiner found that the Veteran was unable to perform manual labor, but was able to perform sedentary labor.  The Veteran's peripheral neuropathy symptoms included intermittent moderate pain of the bilateral upper extremities, moderate paresthesias and/or dysesthesias of all extremities, and moderate numbness of all extremities.  Muscle strength testing was normal.  Reflex testing was normal for the upper extremities, but decreased for the knees and absent for the ankles.  The lower extremities had decreased vibration sensation.  There were no trophic changes or muscle atrophy.  The musculocutaneous sensory nerves of his upper extremities were incompletely paralyzed to a moderately severe degree.  The musculocutaneous sensory nerves of his bilateral lower extremities were incompletely paralyzed to a moderate degree.  His peripheral neuropathy was not found to additionally affect his employability.  He was noted to have erectile dysfunction.  The Veteran declined examination of his penis and reported normal anatomy with no penile deformity or abnormality.

The Veteran complained of a curvature to the penis and trouble with erections in March 2014.  And April 2014 VA urology record shows the Veteran's report of non-painful curvature of the penis to 35 degrees.

In a May 2014 rating decision, the AMC increased the Veteran's rating for diabetes mellitus type 2 with erectile dysfunction to 40 percent, effective February 27, 2014.

The May 2014 VA eye examination found no diabetic retinopathy.  This examiner also noted that the Veteran had no incapacitating episodes due to an eye condition during the prior 12 months.

Diabetes Mellitus

The Veteran was granted service connection for diabetes mellitus type II in a July 2002 rating decision.  At that time, he was awarded a 20 percent disability rating, effective April 30, 2001.

In a May 2003 rating decision, the Veteran's 20 percent rating for diabetes mellitus with retinopathy was continued.  Separate 10 percent ratings were assigned for diabetic peripheral neuropathy of the bilateral upper and lower extremities, effective May 2, 2003.  Additionally, special monthly compensation for loss of use of a creative organ was granted, effective May 2, 2003.

In August 2006, the Veteran filed the current claim for an increased rating for his diabetes and his bilateral upper and lower extremities.  A May 2014 rating decision increased his disability rating to 40 percent, effective February 27, 2014.

He is seeking a rating higher than 20 percent for diabetes mellitus type II with retinopathy and erectile dysfunction prior to February 27, 2014, and higher than 40 percent thereafter.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Where service connection has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the Veteran is currently in receipt of a staged rating with the increase of his disability evaluation in February 27, 2014.  As detailed below, the Board finds that this staged increase is, with resolution of reasonable doubt in the Veteran's favor, more appropriately set at May 7, 2008.

Diagnostic Code (DC) 7913 addresses diabetes mellitus.  38 C.F.R. § 4.119.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  38 C.F.R. § 4.119, DC 7913.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Id.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Id.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  Id.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.

In this case, the record shows that the Veteran's diabetes was treated with insulin and restrictive diet throughout the pendency of the appeal.  This is the criteria for a 20 percent rating.  38 C.F.R. § 4.119, DC 7913.  The criteria for the next higher rating of 40 percent require regulation of activities.  Id.  In this case, the May 7, 2008, VA treatment record first shows the addition of regulation of activities.  There is no indication that the Veteran's activities were restricted prior to that time and as such a higher rating prior to May 7, 2008, is not warranted.  However, this additional restriction qualifies the Veteran for a 40 percent rating as of that date.  To this extent the Veteran's appeal is granted.  

The criteria for a higher rating require episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  See id.  In this case, the record does not show ketoacidosis.  While episodes of hypoglycemia are noted, these have not resulted in hospitalization of twice monthly visits to a diabetic care provider.  As such, the criteria for a higher rating that 40 percent are not met.

The Board has also considered whether the Veteran is entitled to separate compensable ratings for retinopathy and/or erectile dysfunction.  A compensable degree of diabetic retinopathy requires incapacitating episodes having a total duration of at least one week during the prior 12-month period.  38 C.F.R. § 4.79, DC 6006.  An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  Id.  In this case, the record consistently shows no incapacitating episodes of diabetic retinopathy.  Thus, a separate compensable rating for retinopathy is not warranted.

The Veteran is already in receipt of special monthly compensation for loss of the use of a creative organ.  A compensable degree of erectile dysfunction requires penile deformity and loss of erectile power.  38 C.F.R. § 4.115b, DC 7522.  Again, the record does not reflect these symptoms.  Although the Veteran himself has reported curvature of the penis, neither objective evidence of this nor any penile deformity has been noted in the medical evidence.  Thus a separate compensable rating for erectile dysfunction is not warranted.

Based on the above, the Board finds that the evidence warrants a partial grant in that his rating for diabetes mellitus type II with retinopathy and erectile dysfunction is increased to 40 percent as of May 7, 2008.

Diabetic Peripheral Neuropathy--Lower Extremities

The May 2003 VA examination, upon which the initial grant of separate ratings for the peripheral neuropathy was based, did not identify the nerve group affected.  The May 2003 rating decision assigned a rating for the Veteran's diabetic peripheral neuropathy of the bilateral lower extremities under DC 8621 for external popliteal nerve.  Under DC 8621, a 10 percent evaluation is assigned for neuritis with mild incomplete paralysis of the external popliteal nerve.  38 C.F.R. § 4.124a.  A 20 percent evaluation is assigned for neuritis with moderate incomplete paralysis of the external popliteal nerve.  38 C.F.R. § 4.124a, DC 8621.  A 30 percent evaluation is assigned for neuritis with severe incomplete paralysis of the external popliteal nerve.  Id.  A 40 percent evaluation is assigned for neuritis with complete paralysis of the external popliteal nerve; foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of the proximal phalanges of toes lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  Id.

The February 2014 VA examiner associates these disabilities with the musculocutaneous nerves, which would instead implicate DC 8522.  Under this diagnostic code,  a noncompensable evaluation is prescribed for mild incomplete paralysis.  38 C.F.R. § 4.124a, DC 8522.  Moderate incomplete paralysis of the musculocutaneous nerve warrants a 10 percent evaluation.  Id.  Severe incomplete paralysis of the musculocutaneous nerve warrants a 20 percent evaluation.  Id.  Complete paralysis which involves eversion of foot weakness warrants a 30 percent rating.  Id.

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Based on the facts as listed above, the Veteran's diabetic peripheral neuropathy of the bilateral lower extremities has been characterized by numbness, tingling, pain, diminished deep tendon reflexes, pain, decreased sensation, and decreased vibration sensation.  He had full muscle strength, no atrophy, and a normal gait.  To the extent that his symptoms were associated with any specific nerve, the February 2014 VA examiner associates these disabilities with the musculocutaneous sensory nerves of his bilateral lower extremities and finds these symptoms to be equivalent to moderate incomplete paralysis.  Thus, the Veteran's peripheral neuropathy of the bilateral lower extremities warrants 10 percent ratings for the left and right lower extremity.  38 C.F.R. § 4.124a, DC 8522.  This is less than the currently assigned 20 percent ratings.  The external popliteal nerves are not identified by the medical evidence of record and so assignment of a rating under DC 8621 is not warranted.  Instead, the medical evidence of record identifies the musculocutaneous nerves.  There is no indication that either the agency or original jurisdiction (AOJ) or the Veteran is competent to diagnose which nerve group is associated with his symptoms.  Nevertheless, as assignment of these ratings under this diagnostic code was VA's mistake, the board will not upset the existing 20 percent ratings.  However, the Board does not wish to further compound that error by continuing to assign a rating based on an inapplicable diagnostic code.  Thus, an increased rating is not warranted for either lower extremity.

Diabetic Peripheral Neuropathy--Upper Extremities

Again, the May 2003 VA examination, upon which the initial grant of separate ratings for the peripheral neuropathy was based, did not identify the nerve group affected.  The May 2003 rating decision assigned a rating for the Veteran's diabetic peripheral neuropathy of the bilateral upper extremities under DC 8616 for ulnar nerve neuritis, which is rated as ulnar nerve paralysis (DC 8516).  Under this diagnostic code, paralysis involving the ulnar nerve is rated as follows: mild incomplete paralysis warrants a 10 percent rating; moderate incomplete paralysis warrants a 30 percent rating for the major extremity and a 20 percent rating for the minor extremity; severe incomplete paralysis warrants a 40 percent rating for the major extremity and a 30 percent rating for the minor extremity; and complete paralysis, with "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened warrants a 60 percent rating for the major extremity and a 50 percent rating for the minor extremity.  38 C.F.R. § 4.124a, DC 8516.

The March 2008 rating decision then increased the Veteran's disability evaluations under DC 8512 for lower radicular group, which allowed for 20 percent ratings for mild incomplete paralysis of the lower radicular nerves.  38 C.F.R. § 4.124a.  The medical evidence, including the October 2006 VA examination, did not identify the nerves affected.  Under DC 8512, a 20 percent evaluation is prescribed for mild incomplete paralysis of the lower radicular nerve of both the major and minor extremities.  38 C.F.R. § 4.124a.  Moderate incomplete paralysis of the lower radicular nerve warrants a 40 percent evaluation for the major extremity and a 30 percent evaluation minor extremity.  38 C.F.R. § 4.124a, DC 8512.  Severe incomplete paralysis of the lower radicular nerve warrants a 50 percent evaluation for the major extremity and a 40 percent evaluation minor extremity.  Id.  Complete paralysis which involves all intrinsic muscles of the hand and some or all of flexors of wrist and fingers, paralyzed warrants a 70 percent rating for minor extremities and 60 percent rating for major extremities.  Id.

The February 2014 VA examiner associates these disabilities with the musculocutaneous nerves, which would instead implicate DC 8517.  Under that diagnostic code, a noncompensable evaluation is prescribed for mild incomplete paralysis of the musculocutaneous nerve of both the major and minor extremities.  38 C.F.R. § 4.124a, DC 8517.  Moderate incomplete paralysis of the musculocutaneous nerve warrants a 10 percent evaluation for both the major and minor extremities.  Id.  Severe incomplete paralysis of the musculocutaneous nerve warrants a 20 percent evaluation for both the major and minor extremities.  Id.  Complete paralysis which involves weakness but not loss of flexion of elbow and supination of forearm warrants a 20 percent rating for minor extremity and 30 percent rating for major extremity.  Id.

As the Veteran is right-handed (dominant), the major ratings apply to the right extremities and the minor ratings apply to the left extremities.

Based on the facts as listed above, the Veteran's diabetic peripheral neuropathy of the bilateral upper extremities has been characterized by numbness, tingling, diminished deep tendon reflexes, decreased sensation in his fingers, and pain.  He had full muscle strength and no atrophy.  To the extent that his symptoms were associated with any specific nerve, the February 2014 VA examiner associates these disabilities with the musculocutaneous sensory nerves of his bilateral upper extremities and finds these symptoms to be equivalent to moderately severe incomplete paralysis.  As DC 8517 does not have a "moderately severe" category, the Veteran's peripheral neuropathy warrants 20 percent ratings for the left and right extremity for severe incomplete paralysis of the musculocutaneous nerve.

The February 20014 examiner's finding of moderately severe symptoms suggests an increase from the prior findings of mild symptoms, but application of the rating criteria for musculocutaneous nerves does not warrant a higher rating.  In his June 2014 statement, the Veteran has requested that these disabilities be rated under DC 8512 for moderate incomplete paralysis of the lower radicular group.  Although the March 2008 rating decision assigned a rating based on this nerve group, it is not implicated by the medical evidence of record.  The Board does not wish to further compound that error by continuing to assign a rating based on an inapplicable diagnostic code.  As there is no indication that either the AOJ or the Veteran is competent to diagnose which nerve group is associated with his symptoms, the Board will rely on the medical evidence of record which identifies the musculocutaneous nerves.  Thus, an increased rating is not warranted for either extremity.

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders including the type of treatment he receives for his diabetes and the severity of his neuropathy.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.


ORDER

Prior to May 7, 2008, a rating higher than 20 percent for diabetes mellitus type II with retinopathy and erectile dysfunction is denied.

From May 7, 2008, to February 27, 2014, a 40 percent rating, but no more, for diabetes mellitus type II with retinopathy and erectile dysfunction is granted, subject to the laws and regulations governing the award of monetary benefits.

As of February 27, 2014, a rating higher than 40 percent for diabetes mellitus type II with retinopathy and erectile dysfunction is denied.

A rating higher than 20 percent for diabetic peripheral neuropathy of the left lower extremity is denied.

A rating higher than 20 percent for diabetic peripheral neuropathy of the right lower extremity is denied.

A rating higher than 20 percent for diabetic peripheral neuropathy of the left upper extremity is denied.

A rating higher than 20 percent for diabetic peripheral neuropathy of the right upper extremity is denied.



REMAND

TDIU, when raised by a claimant or the record, is an element of an appeal for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has claimed that his service connected disabilities have rendered him unemployable.  See December 2013 statement.  He last worked in September 2013.  Thus, he has raised the issue of TDIU.  (A January 2014 VA primary care note states that he was unable to work due to his service-connected diabetes.  However, the February 2014 VA examiner found that the Veteran was able to perform sedentary labor.  His peripheral neuropathy was not found to additionally affect his employability.)  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an evaluation with a suitably qualified VA examiner for the purpose of obtaining an opinion as to the Veteran's employability.  Specifically, the examiner should state whether the Veteran's service-connected diabetes mellitus type II with retinopathy and erectile dysfunction, and/or peripheral neuropathy of the bilateral upper and lower extremities, have rendered him unable to secure or follow a substantially gainful occupation.

The examiner should provide reasons for the opinion.  The reasons for the opinion should include consideration of the Veteran's contentions.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). 

The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner, to include further examination if necessary, be undertaken so that a definite opinion can be obtained.

2.  If TDIU is not granted, issue a supplemental statement of the case and give the Veteran opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


